Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner explained a species restriction of Figs. 5, 7 and 8 and Applicant's representative telephonically elected the species of Fig. 5.  However, upon further review, all of the instant claims are generic or are directed to the species of Fig. 5.  As such, the restriction requirement is withdrawn.

Specification
The specification is objected to because each of paragraphs [0004] and [0005] recites the word “troidal”, which the Examiner believes should be “toroidal.”
Also, paragraph [0029] recites: “allowing the wire including the two stands to pass therethrough.”
The Examiner believes that this should be: “allowing the wire including the two [[stands]] strands to pass therethrough.”

Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “the choke coil 1 installed….”
There is no antecedent basis for the term “choke coil 1” and the Examiner believes that this is a typographical error.  


Claim 15 is objected to because of the following informalities:  
Claim 15 recites the phrase “the two stands” and the Examiner believes that this is a typographical error.  
In order to expedite prosecution, claim 15 is construed as “the two [[stands]] strands ….”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al. (JP2010165795A “Hiroshi”).

Regarding claim 1, Hiroshi anticipates An air conditioner comprising (Title; Choke coil pedestal and controller of air conditioner): 
a circuit board configured to form a circuit (Figs. 1A, 1B, 2, 3, [0024]; printed circuit board 300 is a circuit board configured to form a circuit); 
a choke coil installed on the circuit board and having a wire wound around on a core (Figs. 1A, 1B, 2, 3, [0024]; toroidal coil 200 is a choke coil installed on the printed circuit board 300 and having a wire would around on a core); 
and a support device installed at a lower side of the choke coil to support the choke coil (Figs. 1A, 1B, [0025]; choke coil pedestal 100 includes the pedestal body 110 which is a support device installed at a lower side of the toroidal coil 200 to support the toroidal coil 200), 
and provided with a through-hole allowing the wire to pass therethrough (Figs. 2, 3, [0004], [0030]; the pedestal body 110 is provided with insertion openings 111a1 are through-holes formed near the outer edge of the pedestal body 110 for a lead wire of the toroidal coil 200 to pass through), 
wherein the support device includes a support portion that protrudes from a lower surface of the support device to support the choke coil installed on the circuit board at an interval from the circuit board (Figs. 1A, 1B, 2, 3, [0025]; the pedestal body 110 includes a leg portion 120 that protrudes from a lower surface of the pedestal body 110 to support the toroidal coil 200 installed on the printed circuit board 300 at an interval from the printed circuit board 300), 
the support portion disposed to be spaced apart from the through-hole in a direction away from an outer edge of the support device (Figs. 2, 3, [0033]; the leg portion 120 is formed at the center of the pedestal body 110, which is spaced apart from the insertion openings 111a1 which is formed near the outer edge of the pedestal body 110 in a direction away from an outer edge of the pedestal body 110). 

Regarding claim 2, Hiroshi anticipates The air conditioner of claim 1, wherein the support portion is disposed to be spaced apart from a longitudinal edge of the support device (Figs. 2, 3, Examiner’s note: Hiroshi’s pedestal body 110 is disk shaped and a longitude and latitude is mapped to the disk such that the leg portion 120 is formed at the center of the pedestal body 110 apart from a longitudinal edge of the pedestal body 110.).

Regarding claim 3, Hiroshi anticipates The air conditioner of claim 2, wherein the support portion includes a plurality of lateral support portions arranged along a lengthwise direction of the support device and a plurality of longitudinal support portions arranged along a widthwise direction of the support device (Figs. 2, 3, [0033]; the pedestal 110 includes four leg portions 120, two of which are lateral portions arranged along a lengthwise direction of the pedestal 110 and two of which are longitudinal portions arranged widthwise direction of the pedestal 110.  Examiner’s note: Hiroshi’s pedestal body 110 is disk shaped and a longitude and latitude is mapped to the disk such that two leg portions 120 are arranged widthwise and two other leg portions 120 are arranged lengthwise.).

Regarding claim 5, Hiroshi anticipates The air conditioner of claim 3, wherein the through-hole is provided as a long hole allowing a plurality of the wires to pass therethrough (Figs. 2, 3, [0012], [0030]; it is possible to increase the area of each of the plurality of holes or insertion openings 111a1.  Examiner’s note: the limitation: "allowing a plurality of wires to pass therethrough" is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).

 The air conditioner of claim 5, wherein the wire includes two strands (Figs. 1A, 1B, 2, 3, [0030]; toroidal coil 200 has a plurality of strands).

Regarding claim 7, Hiroshi anticipates The air conditioner of claim 1, wherein the support device includes a reinforcing portion on an upper surface thereof to reinforce strength of the support device (Figs. 2, 3, [0025], [0030]; the upper surface of the pedestal body 110, which faces the toroidal coil 200, includes the solid portions which interconnect the insertion openings 111a1 formed near the outer edge of the pedestal body 110, which are reinforcement portions to reinforce the strength of the pedestal body 110.  Examiner’s note: the limitation: "to reinforce strength of the support device", is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).

Regarding claim 13, Hiroshi anticipates A circuit board for form a circuit, the circuit board comprising (Figs. 1A, 1B, 2, 3, [0024]; printed circuit board 300 is a circuit board configured to form a circuit); 
a choke coil installed on the circuit board and having a wire wound around on a core (Figs. 1A, 1B, 2, 3, [0024]; toroidal coil 200 is a choke coil installed on the printed circuit board 300 and having a wire would around on a core); 
and a support device installed at a lower side of the choke coil to support the choke coil (Figs. 1A, 1B, [0025]; choke coil pedestal 100 includes the pedestal body 110 which is a support device installed at a lower side of the toroidal coil 200 to support the toroidal coil 200), 
and provided with a through-hole allowing the wire to pass therethrough (Figs. 2, 3, [0004], [0030]; the pedestal body 110 is provided with insertion openings 111a1 are through-holes formed near the outer edge of the pedestal body 110 for a lead wire of the toroidal coil 200 to pass through), 
wherein the support device includes: a support portion that protrudes from a lower surface of the support device to support the choke coil installed on the circuit board at an interval from the circuit board (Figs. 2, 3, [0025]; the pedestal body 110 includes a leg portion 120 that protrudes from a lower surface of the pedestal body 110 to support the toroidal coil 200 installed on the printed circuit board 300 at an interval from the printed circuit board 300); 
and a reinforcement portion provided on an upper surface of the support device to reinforce strength of the support device (Figs. 2, 3, [0025], [0030]; the upper surface of the pedestal body 110, which faces the toroidal coil 200, includes the solid portions which interconnect the insertion openings 111a1 formed near the outer edge of the pedestal body 110, which are reinforcement portions to reinforce the strength of the pedestal body 110.  Examiner’s note: the limitation: "to reinforce strength of the support device", is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).

Regarding claim 14, Hiroshi anticipates The circuit board of claim 13, wherein the support portion and the reinforcement portion are arranged without overlapping one on top of another (Figs. 2, 3, [0025], [0030], [0033]; the leg portion 120 is formed at the center of the pedestal body 110 and the solid portions of the pedestal body 110 which interconnect the insertion openings 111a1 are formed .

Regarding claim 15, Hiroshi anticipates The circuit board of claim 13, wherein the wire includes two strands and is wound on the core (Figs. 1A, 1B, 2, 3, [0030]; toroidal coil 200 has a plurality of strands and is wound on the core), 
and further comprising an installation hole that is a long hole allowing the wire including the two stands to pass therethrough (Figs. 2, 3, [0012], [0030]; it is possible to increase the area of each of the plurality of holes or insertion openings 111a1.  Examiner’s note: the limitation: "allowing the wire including the two stands to pass therethrough" is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 3, above, in view of Yasuo (JP2002359119A, “Yasuo”).

Regarding claim 4, Hiroshi discloses the claimed invention as applied to claim 3, above.
Hiroshi does not disclose the support portion is formed by connecting the plurality of lateral support portions to the plurality of longitudinal support portions.
Yasuo discloses the support portion is formed by connecting the plurality of lateral support portions to the plurality of longitudinal support portions (Fig. 1, [0019]; pedestal portion 34 is a support portion which is a unitary component.  Examiner’s note: the limitations regarding the support portion is “formed by connecting the plurality of lateral support portions to the plurality of longitudinal support portions” is a process limitation in a product claim and is treated in accordance with MPEP 2113.  As this process limitation uses a product structure that is the same as the product of Yasuo, this claim limitation is therefore disclosed by Yasuo).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s support device with Yasuo’s support portion in order to securely fix to the printed circuit board to obtain an accurate height dimension, as suggested by Yasuo at [0008].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 7, above, in view of Imanishi et al. (US 2019/0311845, “Imanishi”).


Hiroshi does not disclose the reinforcement portion includes a hole reinforcement portion protruding along a periphery of the through-hole on the upper surface of the support device.
Imanishi discloses the reinforcement portion includes a hole reinforcement portion protruding along a periphery of the through-hole on the upper surface of the support device (Figs. 1, 3, [0047]; a hole reinforcement portion protrudes along a periphery of the insertion hole 53 on the upper surface of the coil base 50).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s support device with Imanishi’s hole reinforcement portion in order to achieve a reduction in the size and weight of the core, as suggested by Imanishi at [0008].

Regarding claim 9, Hiroshi discloses the claimed invention as applied to claim 7, above.
Hiroshi does not disclose the reinforcement portion includes an outer edge reinforcement portion protruding along an outer edge of the support device on the upper surface of the support device.
Imanishi discloses the reinforcement portion includes an outer edge reinforcement portion protruding along an outer edge of the support device on the upper surface of the support device (Figs. 1, 3, [0047]; an outer edge reinforcement portion protrudes along an outer edge and on the upper surface of the coil base 50).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s support device with Imanishi’s outer edge reinforcement portion in order to achieve a reduction in the size and weight of the core, as suggested by Imanishi at [0008].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 7, above, in view of Bukkems et al. (US 2019/0090356, “Bukkems”).

Regarding claim 10, Hiroshi discloses the claimed invention as applied to claim 7, above.
Hiroshi discloses the support device has a thickness in a region having the reinforcement portion (Fig. 1B, [0034]; the leg portion 120 protrudes from the lower surface of the pedestal body 110 by 3 mm in a region having the reinforcement portion).
Hiroshi does not disclose the pedestal body 110 has a thickness of 1 to 4 mm, which, when combined with the thickness of the leg portion 120 of 3 mm, results in the support device has a thickness of 4 mm to 7 mm.
Bukkems discloses the support device has a thickness of 1 mm to 4 mm (Fig. 1, [0036]; support plate has a thickness of 1.6 mm).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s support device with Bukkems’ support plate thickness in order to reduce the strain or damage to the printed circuit board from temperature variations, as suggested by Bukkems at [0011].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, as applied to claim 1, above.

Regarding claim 11, Hiroshi discloses the claimed invention as applied to claim 1, above.
the support portion protrudes from the lower surface of the support device (Fig. 1B, [0034]; the leg portion 120 protrudes from the lower surface of the pedestal body 110 by 3 mm).
Hiroshi does not disclose the support portion protrudes from the lower surface of the support device by 2.5 mm to 2.9 mm.
 It would have been an obvious matter of design choice to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s leg portion 120 to have a height of 2.9 mm instead of the disclosed 3 mm since the Applicant has not disclosed that a height of 2.9 mm instead of 3.0 mm solves any stated problem and it appears that the invention would perform equally well without regard to the 0.1 mm difference in the height of Hiroshi’s leg portion 120.  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s leg portion 120 to have a height of 2.9 mm instead of the disclosed 3 mm height, in view of the desire to miniaturize the size of electronic components, as suggested by Hiroshi at [0017]. 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  In this example, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s leg portion 120 to have a height of 2.9 mm instead of the disclosed 3 mm height. Determining the claimed optimum range of 2.5-2.9 mm would involve only routine skill in the art, in view of the desire to miniaturize the size of electronic components, as suggested by Hiroshi at [0017]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 1, above, in view of Cooney et al. (US 2017/0301968, “Cooney”).

Regarding claim 12, Hiroshi discloses the claimed invention as applied to claim 1, above.
Hiroshi discloses the support device includes a resin having a flame resistance (Fig. 1, [0024]; the pedestal 100 is made of a resin). 
  	Hiroshi does not disclose a resin having a flame resistance at a temperature of at least 800° C.
	Cooney discloses a resin having a flame resistance at a temperature of at least 800° C (Fig. 1, [0076], [0135]; thermal isolation material 100 includes intumescent material 110 which is epoxy resin, and the thermal isolation material 100 has a flame resistance at a temperature of 1200° C).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Hiroshi’s support device with Cooney’s flame retardant resin in order to provide a thermal isolation from an extreme set of thermal conditions, as suggested by Cooney at [0086].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STANLEY TSO/Primary Examiner, Art Unit 2847